 Case 3:20-cr-00202-MEM Document 9 Filed 09/03/20 Page 1 of 1




            UNITED STATES DISTRICT COURT
           MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA:

                 V.                     3:CR-20-202

CASEY SEESHOTZ

                Defendant

                             PLEA



     Now, this 3rd Day of September, 2020, the within named

Defendant, Casey Seeshotz, having been arraigned in open

Court, hereby pleads _ _----'G--'U'--I_LT_Y"------ to the within

1nformation.
